PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







  

  
 
BEFORE THE PATENT TRIAL AND APPEAL BOARD

    
Application Number: 16/454,884
Filing Date: 27 June, 2019
Appellant: Chang, Jae Woo  



__________________
Boris Pesin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 June, 2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
 
Every ground of rejection set forth in the Office action dated November 16, 2017 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0294958 A1) in view of Bridge (US 2014/0066105 A1), and further in view of Shan (US 2016/0295384 A1).


A. Regarding issue 1 (see pages 16-19 of Appeal Brief):

Appellant argues that 
“1. 	The Rejection of Group A claims under U.S.C. § 103 should be reversed because the combination of Zhang and Bridge fail to disclose “in response to detecting the selection of the location-sharing affordance: enabling the second participant to obtain the first participant location information; [and] displaying a modified location-sharing affordance,” as claimed.”


Argument 1 of issue 1:

 	Appellant argues on page 17, lines 7-10 of Appeal Brief that the Examiner’s proposed combination of Zhang and Bridge cannot teach, “enabling the second participant to obtain the first participant location information; [and] displaying a modified location-sharing affordance” to occur “in response to detecting the selection of the location-sharing affordance,” as required by the claims.

Examiner respectfully disagrees with Appellant’s argument. 

Claim 1, lines 13-16 states,
“in response to detecting the selection of the location-sharing affordance:
	enabling the second participant to obtain the first participant location information;
	displaying a modified location-sharing affordance”.

Zhang teaches “enabling the second participant to obtain the first participant location information; in response to detecting the selection of the location-sharing affordance.” as described in par. 74 and shown in Fig. 5G.

 	Zhang states in par. 74, “detecting the trigger input associated with location information further comprises: receiving a user instruction for sharing a current location of the first user device. For example, during a conversation, the user enters a user instruction of sharing current location. The first user device the first user device presents options to the user on whether the user wants to share the current location in text or in map, e.g., as shown in FIG. 5G”, wherein pressing on “Share Location in Map” button (~location-sharing affordance) of FIG. 5G shares the first user device’s (~first participant’s) location with a second user device (~second participant’s device).


    PNG
    media_image2.png
    700
    912
    media_image2.png
    Greyscale


 	However, Zhang fails to explicitly teach “displaying a modified location-sharing affordance” to occur “in response to detecting the selection of the location-sharing affordance.” and is combined with Bridge to remedy the deficiency.

         Bridge teaches “displaying a modified location-sharing affordance” to occur “in response to detecting the selection of the location-sharing affordance.” as described in pars. 34-35 and shown in Figs 3A and 3B.



    PNG
    media_image3.png
    589
    925
    media_image3.png
    Greyscale

        
 	Bridge states in par. 34, “FIGS. 3A and 3B illustrate example GUIs for a client device, such as client device 180, which receives a request to share its location with one or more other client devices. In certain embodiments, GUIs 402 and 404 represent successive screens following a user's selection”.
 	Bridge states in par. 35, “Upon choosing to share location, the user of a client device may configure various options associated with the sharing. As one non-limiting 

location information as shown in GUI 404. GUI 404 represents a screen the user may see after selecting the "Location" option in menu 406”).  


Argument 2 of issue 1:

 	Appellant argues on page 18, lines 7-10 of Appeal Brief that Bridge’s timing choices are not equivalent to a “modified location-sharing affordance,” as claimed.
In fact, in Bridge, the selection of the “Location” affordance results in the user interface as shown in FIG. 3B, which clearly lacks any “location” buttons, let alone a “modified location-sharing affordance,” as required by the claim.

Examiner respectfully disagrees with Appellant’s argument. 
The “Location” button (~location-sharing affordance) of FIG. 3A is expanded (~modified) to display the location map to be shared and the timing selections for sharing. The screen of FIG. 3B is a selectable location-sharing affordance allowing sharing to occur after the timing selection is completed.


    PNG
    media_image3.png
    589
    925
    media_image3.png
    Greyscale


	Bridge states in par. 34, “FIGS. 3A and 3B illustrate example GUIs for a client device, such as client device 180, which receives a request to share its location with one or more other client devices. In certain embodiments, GUIs 402 and 404 represent successive screens following a user's selection”.
 	Bridge states in par. 35, “Upon choosing to share location, the user of a client device may configure various options associated with the sharing. As one non-limiting 
example, the user may specify timing attributes associated with the sharing 
location information as shown in GUI 404. GUI 404 represents a screen the user may see after selecting the "Location" option in menu 406”.  


Argument 3 of issue 1:

 	Appellant argues on page 18, line 12 - page 19, line 3 of Appeal Brief that Claim 1 requires specific functions to occur “in response to detecting the selection of the location-sharing affordance.” Specifically, representative claim 1 requires “enabling the second participant to obtain the first participant location information; [and] displaying a modified location-sharing affordance.” However, the Examiner’s proposed combination of Zhang and Bridge could never result in both of these functions to occur “in response to detecting the selection of the location-sharing affordance.”

Examiner respectfully disagrees with Appellant’s argument. 

Claim 1, lines 13-16 states,
“in response to detecting the selection of the location-sharing affordance:
	enabling the second participant to obtain the first participant location information;
	displaying a modified location-sharing affordance”.

Zhang teaches “in response to detecting the selection of the location-sharing affordance: enabling the second participant to obtain the first participant location information” as described in par. 74 and shown in Fig. 5G.

detecting the trigger input associated with location information further comprises: receiving a user instruction for sharing a current location of the first user device. For example, during a conversation, the user enters a user instruction of sharing current location. The first user device automatically enters a map interaction mode once detecting the user instruction for sharing the current location. In some embodiments, the first user device presents options to the user on whether the user wants to share the current location in text or in map, e.g., as shown in FIG. 5G”, wherein pressing on “Share Location in Map” button (~location-sharing affordance) of FIG. 5G shares the first user device’s (~first participant’s) location with a second user device (~second participant’s device).


    PNG
    media_image2.png
    700
    912
    media_image2.png
    Greyscale


However, Zhang fails to explicitly teach “in response to detecting the selection of the location-sharing affordance: displaying a modified location-sharing affordance” and is combined with Bridge to remedy the deficiency.

  	Bridge teaches “in response to detecting the selection of the location-sharing affordance: displaying a modified location-sharing affordance.” as described in pars. 34-35 and shown in Figs 3A and 3B.


    PNG
    media_image3.png
    589
    925
    media_image3.png
    Greyscale


 	Bridge states in par. 34, “FIGS. 3A and 3B illustrate example GUIs for a client device, such as client device 180, which receives a request to share its location with one or more other client devices. In certain embodiments, GUIs 402 and 404 represent successive screens following a user's selection”.
 	Bridge states in par. 35, “Upon choosing to share location, the user of a client device may configure various options associated with the sharing. As one non-limiting 
example, the user may specify timing attributes associated with the sharing 
location information as shown in GUI 404. GUI 404 (~modified location-sharing affordance) represents a screen the user may see after selecting the "Location" option (~location-sharing affordance) in menu 406”, wherein in response to pressing/detecting the selection of the location-sharing affordance (~”Location” button of FIG. 3A), displaying a modified location-sharing affordance (~location map to be shared and timing selections for sharing of FIG. 3B).  


Argument 4 of issue 1:

 	Appellant argues on page 19, lines 4-12 of Appeal Brief that adding Bridge’s “timing choices” interface to Zhang’s system will result in a system where
selecting Zhang’s “Share location in Map” button will cause the display of Bridge’s timing choices menu. However, and importantly, because the location will not be shared until after the user selects the timing choice, selecting the “Share location in Map” button in the Examiner’s hypothetical combination of Zhang and Bridge will not result in “enabling the second participant to obtain the first participant location information,” as required by the claim. In the Examiner’s proposed combination, it is the selection of one 

Examiner respectfully disagrees with Appellant’s argument. 

Claim 1, lines 13-16 states,
“in response to detecting the selection of the location-sharing affordance:
	enabling the second participant to obtain the first participant location information;
	displaying a modified location-sharing affordance”.

Zhang teaches “in response to detecting the selection of the location-sharing affordance: enabling the second participant to obtain the first participant location information” as described in par. 74 and shown in Fig. 5G.

	Zhang states in par. 74, “detecting the trigger input associated with location information further comprises: receiving a user instruction for sharing a current location of the first user device. For example, during a conversation, the user enters a user instruction of sharing current location. The first user device automatically enters a map interaction mode once detecting the user instruction for sharing the current location. In some embodiments, the first user device presents options to the user on whether the user wants to share the current location in in map, e.g., as shown in FIG. 5G”, wherein pressing on “Share Location in Map” button (~location-sharing affordance) of FIG. 5G shares the first user device’s (~first participant’s) location with a second user device (~second participant’s device).


    PNG
    media_image2.png
    700
    912
    media_image2.png
    Greyscale


 	Bridge was combined to teach “in response to detecting the selection of the location-sharing affordance: displaying a modified location-sharing affordance.” as described in pars. 34-35 and shown in Figs 3A and 3B.


    PNG
    media_image3.png
    589
    925
    media_image3.png
    Greyscale


 	Bridge states in par. 34, “FIGS. 3A and 3B illustrate example GUIs for a client device, such as client device 180, which receives a request to share its location with one or more other client devices. In certain embodiments, GUIs 402 and 404 represent successive screens following a user's selection”.
 	Bridge states in par. 35, “Upon choosing to share location, the user of a client device may configure various options associated with the sharing. As one non-limiting 
example, the user may specify timing attributes associated with the sharing 
location information as shown in GUI 404. GUI 404 (~modified location-sharing affordance) represents a screen the user may see after selecting the "Location" option (~location-sharing affordance) in menu 406”, wherein in response to pressing/detecting the selection of the location-sharing affordance (~”Location” button of FIG. 3A), displaying a modified location-sharing affordance (~location map to be shared and timing selections for sharing of FIG. 3B).  

Zhang alone teaches “in response to detecting the selection of the location-sharing affordance: enabling the second participant to obtain the first participant location information” as described in par. 74 and shown in Fig. 5G.
Bridge was just combined to teach the limitation of “in response to detecting the selection of the location-sharing affordance: displaying a modified location-sharing affordance.” as described in pars. 34-35 and shown in Figs 3A and 3B.
Bridge does not need to teach the limitation as already taught by Zhang.


Argument 5 of issue 1:

 	Appellant argues on page 19, lines 13-19 of Appeal Brief that additionally, in the Examiner’s proposed combination, a user may choose to not share his/her location by pressing the “Cancel” button in Bridge’s FIG. 3B. As a result, the user using the
proposed combination of Zhang and Bridge will not necessarily share his/her location every time he/she presses the “Share location in Map” button. This is contrary to the claim which requires that, “in response to detecting the selection of the location-sharing affordance: enabling the second participant to obtain the first participant location information; [and] displaying a modified location-sharing affordance,” as claimed (emphasis added).

Examiner respectfully disagrees with Appellant’s argument. 

Claim 1, lines 13-16 states,
“in response to detecting the selection of the location-sharing affordance:
	enabling the second participant to obtain the first participant location information;
	displaying a modified location-sharing affordance”.

Zhang teaches “in response to detecting the selection of the location-sharing affordance: enabling the second participant to obtain the first participant location information” as described in par. 74 and shown in Fig. 5G.

	Zhang states in par. 74, “detecting the trigger input associated with location information further comprises: receiving a user instruction for sharing a current location of the first user device. For example, during a conversation, the user enters a user instruction of sharing current location. The first user device automatically enters a map interaction mode once detecting the user instruction for sharing the current location. In some embodiments, the first user device presents options to the user on whether the user wants to share the current location in text or in map, e.g., as shown in FIG. 5G”, wherein pressing on “Share Location in Map” button (~location-sharing affordance) of FIG. 5G shares the first user device’s (~first participant’s) location with a second user device (~second participant’s device).


    PNG
    media_image2.png
    700
    912
    media_image2.png
    Greyscale



B. Regarding issue 2 (see pages 19-20 of Appeal Brief):

Appellant argues that 
“2. 	The combination of Zhang, Bridge, and Shan fail to disclose “in response
to ceasing enabling the second participant to obtain the first participant location information, displaying a second indication in the message region indicating that the second participant cannot obtain the first participant location information.”


Argument 1 of issue 2:

 	Appellant argues on page 19, line 25 - page 20, line 4 of Appeal Brief that In the Final Office action, the Examiner asserts that in Shan, “Fig. 4J, only display[s] User
XX 442 avatar [which] is a second indication in a message region indicating that the second participant cannot obtain User YY (first participant location information). However, contrary to the Examiner’s assertions, Shan fails to teach or suggest that “in response to ceasing enabling the second participant to obtain the first participant location information, displaying a second indication in the message region indicating that the second participant cannot obtain the first participant location information,” as required by the claims.

 	Examiner respectfully disagrees with Appellant’s argument. 	
	Shan states in par. 130, “After the second user (~second participant) joins the location-sharing group, in FIG. 4J, for the location interface also includes region 4116 indicating that user XX is currently sharing his/her location (as indicated by the presence of avatar 442 in region 4116) and that user YY is currently sharing his/her location (as indicated by the presence of avatar 420 in region 4116)”.


    PNG
    media_image4.png
    844
    763
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    841
    740
    media_image5.png
    Greyscale


 	In response to cease enabling the second participant (~User XX) to obtain the first participant (~User YY) location information, displaying a second (~another/different/changed from the first/previous) indication (~a removed/blank/missing User YY (~first participant icon 420)) indicates that the second participant (~User XX) cannot obtain the first participant (~User YY) location.  


Argument 2 of issue 2:

	Appellant argues on page 20, lines 5-12 of Appeal Brief that apparently, the Examiner is stating that the absence of a notification in Shan is equivalent to
“displaying a second indication in the message region indicating that the second participant cannot obtain the first participant location information,” as claimed. However, Shan’s FIG. 4J fails to disclose a user interface that only displays User XX. Instead, FIG. 4J shows both User XX and User YY on a single user interface. Nevertheless, even if one assumes that the Examiner meant to refer to FIG. 4E instead of FIG. 4J, it is incorrect to map the lack of indicator “YY” from Shan’s FIG. 4E to “displaying a second indication in the message region indicating that the second participant cannot obtain the first participant’s location information,” as required by the claims.

 	Examiner respectfully disagrees with Appellant’s argument. 	
After the second user (~second participant) joins the location-sharing group, in FIG. 4J, for the location interface also includes region 4116 indicating that user XX is currently sharing his/her location (as indicated by the presence of avatar 442 in region 4116) and that user YY is currently sharing his/her location (as indicated by the presence of avatar 420 in region 4116)”.


    PNG
    media_image5.png
    841
    740
    media_image5.png
    Greyscale


	In response to cease enabling the second participant (~User XX) to obtain the first participant (~User YY) location information, displaying a second (~another/different/changed from the first/previous) indication (~a removed/blank/missing User YY (~first participant icon 420)) indicates that the second participant (~User XX) cannot obtain the first participant (~User YY) location.  


    PNG
    media_image4.png
    844
    763
    media_image4.png
    Greyscale



Argument 3 of issue 2:

	Appellant argues on page 20, lines 13-20 of Appeal Brief that displaying a second indication, as required by the claims, and provides the benefit of explicitly informing a user that a participant is not receiving location information. The presence of a second
indication, wherein “the indication includes a greyed out map (such as 628) or an empty caret (such as 632)” (see specification at [0227]) has greater utility than the lack of an indication as disclosed in the prior art. For example, the claimed technique allows a user 

 	Examiner respectfully disagrees with Appellant’s argument. 	
Appellant cites an example of “a greyed out map” and “an empty caret” as indications to not sharing.
The greyed out map is similar to whited out User YY icon indicating not sharing of User YY location.
The empty caret is also similar to removed/empty/blank/missing User YY icon indicating not sharing of User YY location.


    PNG
    media_image6.png
    836
    763
    media_image6.png
    Greyscale

	In response to cease enabling the second participant (~User XX) to obtain the first participant (~User YY) location information, displaying a second (~another/different/changed from the first/previous) indication (~a removed/blank/missing User YY (~first participant icon 420)) indicates that the second participant (~User XX) cannot obtain the first participant (~User YY) location.  


C. Regarding issue 3 (see pages 21-22 of Appeal Brief):

Appellant argues that
“3. The combination of Zhang, Bridge and Shan fail to disclose “in response to detecting a selection of the modified location-sharing affordance...displaying the location-sharing affordance,” as claimed.”


Argument 1 of issue 3:

 	Appellant argues on page 21, line 12 - page 22, line 31 of Appeal Brief that in the Final Office action, the Examiner improperly remaps the “modified location-sharing
affordance” to element 472 in the Shan reference, which appears in multiple figures including, for example, near the upper left-hand corner of FIG. 4J (reproduced below for reference). The Examiner’s remapping of claim terms is improper on its face as the Examiner is relying on two unrelated features of two distinct references to allegedly disclose the singular “modified location-sharing affordance” of the claims. For example, the Examiner initially relies on Bridge’s “timing choices” (element 308 in FIG. 3B) as the “modified location-sharing affordance.” The Examiner then remaps this interpretation and relies on element 472 of Shan to allegedly disclose the “modified location-sharing affordance.” This is improper and clearly demonstrates that the rejection is based on impermissible hindsight. Moreover, because of antecedent basis, claim 1 requires the same “location-sharing affordance” be displayed “in response to detecting the selection of the modified location-sharing affordance” as was displayed prior to displaying the “modified location-sharing affordance.” However, if the references were combined as proposed by the Examiner, a user activating element 472 of Shan would disable location sharing, but it would not result in the display of “the location-sharing affordance” as required by the claim. Thus, Shan, individually or in combination with the


 	Examiner respectfully disagrees with Appellant’s argument. 

 	Claim 1, lines 20-23 states,
	“in response to detecting the selection of the modified location-sharing affordance:
	initiating a process to cease enabling the second participant to obtain the first participant location information; and
 	displaying the location-sharing affordance”.

	Bridge already teaches the limitation of Claim 1, “in response to detecting the selection of the modified location-sharing affordance: initiating a process to cease the second participant to obtain the first participant location information; and displaying the location-sharing affordance” as shown in FIG. 3A-3B below.


    PNG
    media_image7.png
    578
    892
    media_image7.png
    Greyscale


	Bridge does not explicitly teach in response to detecting the selection of the modified location-sharing affordance: initiating a process to cease enabling the second participant to obtain the first participant location information.

	Shan teaches in response to detecting a selection of a location-sharing affordance: initiating a process to cease enabling a second participant to obtain a first participant location information, as stated in par. 73, “(A) affordance 472, which, when activated (e.g., with a tap gesture), causes second client device 104-2 to exit real-time location sharing (~cease enabling the second participant to obtain the first participant location information)”.


	
D. Regarding issue 4 (see pages 22-23 of Appeal Brief):

Appellant argues that 
“4. 	It would not have been obvious to combine the reference as purported by
the Examiner.”


Argument 1 of issue 4:

	Appellant argues on page 23, lines 1-5 of Appeal Brief that with respect to the Zhang-Bridge-Shan combination, the Examiner states, “[i]t would have
been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shan with the teaching of Zhang as modified by Bridge in order to facilitate real-time location sharing (Shan [0002]) and to provide ease of usage to users.” However, the Examiner’s “motivation” is no motivation at all, but rather a blanket conclusion as to the result of the proposed combination without any underlying supporting rationale. Once again, it is clear that the Examiner has impermissibly used Appellant’s claims “as an instruction manual or ‘template’ to 

	Examiner respectfully disagrees with Appellant’s argument. The motivation was for combining Shan’s location-sharing implementation aspects with teaching of Zhang as modified by Bridge. The motivation to combine Shan was derived from Shan’s own disclosure stating that the implementation aspects are “to facilitate real-time location sharing” ([Shan [0002]). Besides Shan’s own motivation, further motivation of “to provide ease of usage to users” (which is due to the location-sharing implementation aspects) was also provided.



Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0294958 A1) in view of Bridge (US 2014/0066105 A1), and further in view of Shan (US 2016/0295384 A1).



E. Regarding issue 5 (see pages 23-24 of Appeal Brief):

Appellant argues that 
“C.  	The rejections of claims 7, 14, and 21 (Group B) under pre-AIA  35 U.S.C. § 103(a) should be reversed because the cited references fail to disclose or
suggest “the modified location-sharing affordance is a toggle.”



Argument 1 of issue 5:

 	Appellant argues on page 23, lines 1-5 of Appeal Brief contrary to the Examiner’s assertions, Bridge’s buttons are not toggles. As discussed above, in Bridge, a user can select one of the displayed timing choices to choose the duration of the location sharing. However, selecting the same option again would simply reset the duration, but would not “toggle to cancel out of the modified location-sharing affordance (Fig. 3B 408) and toggle back to pre-modified location-sharing affordance (Fig. 3A 406),” as purported by the Examiner. The Examiner’s assertions that Bridge’s buttons are toggles is mere conjecture without the necessary support in Bridge’s disclosure.

	 	Examiner respectfully disagrees with Appellant’s argument. 

 		Claims 7, 14, and 21 states, “wherein the modified location-sharing affordance is a toggle”. 

 		Selecting “Cancel” button of modified location-sharing affordance toggles the modified location-sharing affordance of FIG. 3B back to location-sharing affordance of FIG. 3A.


    PNG
    media_image8.png
    892
    1404
    media_image8.png
    Greyscale










For the above reasons, it is believed that the rejections should be sustained.
  
Respectfully submitted,
/ALEXANDER YI/
  

	Conferees: 
	/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                             

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.